NOTICE OF ALLOWANCE

Acknowledgements

1.	This is a notice of allowance rejection in the request for continued examination of U.S. Application No. 16/215,391 (“instant application”) filed on December 10, 2018. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application for the reissue of U.S. Patent No. 8,532,242 (“242 Patent”).
3.	The ‘242 Patent was filed on Oct. 27, 2010 as U.S. Application No. 12/913,179 (“’179 Application”) and issued on Sept. 10, 2013 with the title “DISTRIBUTED ANTENNA SYSTEM WITH COMBINATION OF BOTH ALL DIGITAL TRANSPORT AND HYBRID DIGITAL/ANALOG TRANSPORT.”
4.	The instant application is a continuation of U.S. Application 14/849,870 filed on Sept. 10, 2015 and issued as RE47,160 on Dec. 11, 2018 (hereafter “R1”). R1 is also a reissue of the ‘242 Patent.
5.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘242 Patent.
6.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction.

Claim Amendments
7.	The amendment filed April 5, 2021 (“APRIL 2021 CLAIM AMENDMENTS”) cancels patent claims 1-62 and adds new claims 63-82
Apparatus claims 63-69;
Apparatus claims 70-75; and
Method claims 76-82.

Response to Remarks filed April 5, 2021
--Claim Interpretation Under §112-6th--
8.	Applicant states that they do not intend for means-plus-functional interpretation to be applied to any of the claim features (see Remarks 1).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In this case, Applicant argues that persons having ordinary skill in the art understand that “circuitry” is a term denoting structure that perform the function even if it can be implemented in various ways (see Remarks 6).
Specifically, Examiners maintain the term “first unit,” is a generic term and one of ordinary skill in the art does not understand a mere claim to “first circuitry” to be the exact structure that performs the function in question (i.e., generating digital data) without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure because “a first unit having first circuitry” can only be understood by resorting to the other portions of the ‘242 Patent specification identifying the “first unit” as having the structure of a “a master host unit.”
second unit,” is a generic term and one of ordinary skill in the art does not understand a mere claim to “second circuitry” to be the exact structure that performs the function in question (i.e., receive digital data from the first unit) without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure because “a second unit having second circuitry” can only be understood by resorting to the other portions of the ‘242 Patent specification identifying the “second unit” as having the structure of “a digital remote unit.”
Also, Examiners maintain the term “third unit,” is a generic term and one of ordinary skill in the art does not understand a mere claim to “third circuitry” to be the exact structure that performs the function in question (i.e., receive digital data from the first unit and convert the digital data received form the first unit into analog signals) without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure because “a third unit having third circuitry” can only be understood by resorting to the other portions of the ‘242 Patent specification identifying the “third unit” as having the structure of “a hybrid expansion unit.”
Last, Examiners maintain the term “fourth unit,” is a generic term and one of ordinary skill in the art does not understand a mere claim to “fourth circuitry” to be the exact structure that performs the function in question (i.e., receive the analog signals from the third unit and transmit analog radio frequency signals wireless using at least one antenna) without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure because “a fourth unit having fourth circuitry” can only be understood by resorting to the other portions of the ‘242 fourth unit” as having the structure of “an analog remote antenna unit.”
Thus, Examiners maintain the claim terms “first unit having first circuitry,” “second unit having second circuitry,” “third unit having third circuitry,” “fourth unit having fourth circuitry,” are generic terms because the claim terms fail to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function. As such, Examiners maintain 35 U.S.C. 112(f) applies because “first unit having first circuitry,” “second unit having second circuitry,” “third unit having third circuitry,” “fourth unit having fourth circuitry” are generic placeholders.
--Double Patenting--
9.	The terminal disclaimer filed April 5, 20121 has overcome the double patenting rejections. Thus, they are withdrawn.

Claim Interpretation
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
claim 70, “a first unit having first circuitry configured to generate digital data;”
claim 70, “a second unit having second circuitry configured to receive digital data from the 1st unit;” 
claim 70, “a third unit having third circuitry configured to receive digital data from the 1st unit;”
claims 70, 74, and 75, “a fourth unit having fourth circuitry configured to:
receive the analog signals from the 3rd unit and to transmit analog radio frequency signals wirelessly using at least one antenna;”
receive the analog signals from the third unit across at least one coaxial cable, at least one twisted pair wire, at least one CATV fiber, or at least one optical fiber;”
transmit the analog radio frequency signals wirelessly to at least one mobile device over at least one air interface using the at least one antenna.”
	Examiners find the “fourth unit” corresponds to analog domain (figure 1, #120) comprising the analog remote antenna cluster described in figure 4 that comprises the master analog remote antenna unit of figure 5 and the slave analog remote antenna unit of figure 6.
The following table summarizes the generic terms and their corresponding structures.
GENERIC TERM
CORRESPONDING STRUCTURE
First unit having first circuitry
Master Host Unit (#104)
Second unit having second circuitry
Digital Remote Antenna Unit (#110)
Third unit having third circuitry
Hybrid Expansion Unit (#106)
Fourth unit having fourth circuitry
Analog Remote Antenna Cluster (#108)



Allowable Subject Matter
11.	As to independent claims 63 and 76, the prior art does not disclose or suggest "the communication system is configured so that all conversion of the digital data generated by the master host unit into any respective analog signals occurring in the communication system is synchronized in time and frequency” in combination with the other limitations of the claims, which are presumed to invoke §112(f) as set forth in the claim interpretation section above.
claim 70, the prior art does not disclose or suggest "the communication system is configured so that all conversion of the digital data generated by the 1st unit into any respective analog signals occurring in the communication system is synchronized in time and frequency” in combination with the other limitations of the claims, which are presumed to invoke §112(f) as set forth in the claim interpretation section above.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling at (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992